      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 1 of 25



 1   XAVIER BECERRA                                          ROBERT W. FERGUSON
     Attorney General of California                          Attorney General of Washington
 2   SARAH E. MORRISON                                       KELLY T. WOOD (admitted pro hac vice)
     ERIC KATZ                                               CINDY CHANG (admitted pro hac vice)
 3   Supervising Deputy Attorneys General                    Assistant Attorneys General
     CATHERINE M. WIEMAN, SBN 222384                         Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                             Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                              800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                             Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                                Telephone: (206) 326-5493
 6   Deputy Attorneys General                                 E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702                    Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board

11   [Additional Plaintiffs and Counsel Listed on
     Signature Pages]
12

13                            IN THE UNITED STATES DISTRICT COURT

14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
                                                           Case: No. 20-cv-04869-WHA
16   STATE OF CALIFORNIA, et al.,
                                                           Related to Case No. 20-cv-04636-WHA
17                                   Plaintiffs,
18                  v.                                     JOINT CASE MANAGEMENT
                                                           STATEMENT
19   ANDREW R. WHEELER, et al.,
                                                           Date:         October 22, 2020
20                                 Defendants.             Time:         11:00 am
                                                           Courtroom:    12
21                                                                       450 Golden Gate Ave,
     STATE OF LOUISIANA, et al.,                                         San Francisco Courthouse
22                                                         Judge:        The Honorable William H.
                          Intervenor-Defendants.                         Alsup
23                                                         Action Filed: July 21, 2020
24

25         The parties to the above-entitled action submit this Joint Case Management Statement

26   pursuant to the Standing Order for All Judges of the Northern District of California—Contents of

27   Joint Case Management Statement (Standing Order), Civil L.R. 16-5 (Procedure in Actions for

28   Review on an Administrative Record) and 16-9 (Case Management Statement and Proposed
                                                       1
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 2 of 25



 1   Order), and the Supplemental Order to Order Setting Initial Case Management Conference in

 2   Civil Cases before Judge William Alsup (Supplemental Order). After having discussed the items

 3   enumerated in the Standing Order and applicable local rules, the undersigned counsel for

 4   Plaintiffs1, Defendants Andrew R. Wheeler, in his official capacity as Administrator of the United

 5   States Environmental Protection Agency and the United States Environmental Protection Agency

 6   (collectively, “EPA” or “Defendants”), State Intervenors,2 and Industry-Intervenors3 (collectively,

 7   Intervenors) (collectively, the Parties), respectfully submit the following joint statement:

 8         1. Jurisdiction and Service

 9         Plaintiffs allege that this Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising

10   under the laws of the United States) and 5 U.S.C. §§ 701-706. Plaintiffs further allege that an

11   actual controversy exists between the Parties within the meaning of 28 U.S.C. § 2201(a), and this

12   Court may grant declaratory, injunctive, and other relief pursuant to 28 U.S.C. §§ 2201-2202, and

13   5 U.S.C. §§ 701-706. Defendants have been served. Defendants reserve challenges to standing

14   and ripeness.

15         State Intervenors challenge jurisdiction.

16         2. Facts

17         On July 13, 2020, Defendants promulgated a final rule entitled “Clean Water Act Section

18   401 Certification Rule,” 85 Fed. Reg. 42,210 (July 13, 2020) (the “Certification Rule” or “Rule”).

19   Pursuant to Section 401of the Clean Water Act, 33 U.S.C. § 1341 (Section 401), “any applicant

20   for a [f]ederal license or permit to conduct any activity … which may result in any discharge into
21   the navigable waters shall provide the licensing or permitting agency a certification from the state

22   in which the discharge originates or will originate … that any such discharge will comply with

23   the applicable provisions of sections 1311, 1312, 1313, 1316, and 1317 of this title.” 33 U.S.C. §

24
            1
                Plaintiffs are the States of California, Washington, New York, Colorado, Connecticut,
25   Illinois, Maine, Maryland, Michigan, Minnesota, Nevada, New Jersey, New Mexico, North
     Carolina, Oregon, Rhode Island, Vermont, and Wisconsin, the Commonwealths of Massachusetts
26   and Virginia, and the District of Columbia.
              2
                State Intervenors are the States of Louisiana, Montana, Arkansas, Mississippi, Missouri,
27   Texas, West Virginia, and Wyoming.
              3
                Industry Intervenors are the National Hydropower Association, the American Petroleum
28   Institute, and the Interstate Natural Gas Association of America.
                                                          2
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 3 of 25



 1   1341(a). Section 401 grants states authority to approve, condition, or deny federally licensed or

 2   permitted activities within their borders based on potential impacts on water quality. Id., §

 3   1341(a)(1), (d). “No license or permit shall be granted until the certification required by this

 4   section has been obtained or has been waived.” Id. § 1341(a)(1). “No license or permit shall be

 5   granted if certification has been denied by the State.” Id. The Certification Rule became effective

 6   on September 11, 2020. Id. The Rule updates EPA’s existing regulations implementing Section

 7   401. 85 Fed. Reg. at 42,227.

 8         On July 21, 2020, Plaintiffs filed a Complaint seeking judicial review of the Rule under the

 9   Administrative Procedure Act, 5 U.S.C. § 551 et seq. (APA). ECF No. 1. Defendants filed their

10   answer to the Complaint on October 6, 2020. ECF No. 110.

11         On August 28, 2020, State Intervenors filed a motion to intervene. ECF No. 53. The Court

12   granted that motion on September 17, 2020, and State Intervenors filed their answer to the

13   Complaint on September 30, 2020. ECF Nos. 101, 106.

14         The Court granted that motion on September 17, 2020, and State Intervenors filed their

15   answer to the Complaint on September 30, 2020. ECF Nos. 101, 106.

16         On September 4, 2020, Industry Intervenor the National Hydropower Association filed a

17   motion to intervene. ECF No. 75. On September 4, 2020, Industry Intervenors the American

18   Petroleum Institute and the Interstate Natural Gas Association of America filed a motion to

19   intervene. ECF No. 84. The Court granted these motions on October 9, 2020. ECF No. 113.

20   Industry Intervenors have not filed their answers to the Complaint.
21         3. Legal Issues

22         Plaintiffs allege that the Rule is arbitrary and capricious and, because the Rule violates the

23   Clean Water Act, constitutes an abuse of discretion, is in excess of EPA’s jurisdiction and

24   statutory authority, and is not in accordance with law, in violation of the APA, 5 U.S.C. §

25   706(2)(A), (C).

26         Defendants and Intervenors dispute these claims.
27         4. Motions

28          A. Prior Motions
                                                       3
                                    JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 4 of 25



 1                •   State Intervenors moved to intervene on August 28, 2020. ECF No. 53. The Court

 2                    granted the motion on September 17, 2020. ECF No. 101.

 3                •   The National Hydropower Association moved to intervene on September 4, 2020.

 4                    ECF No. 75. Plaintiffs filed a Statement of Nonopposition on September 18, 2020.

 5                    ECF No. 103. The Court granted the motion on October 9, 2020. ECF No. 113.

 6                •   The American Petroleum Institute and the Interstate Natural Gas Association of

 7                    America moved to intervene on September 4, 2020. ECF No. 84. Plaintiffs filed a

 8                    Statement of Nonopposition on September 18, 2020. ECF No. 103. The Court

 9                    granted the motion on October 9, 2020. ECF No. 113.

10             B. Motions Practice related to the Administrative Record

11         Defendants lodged a certified index of the administrative record on October 5, 2020 (ECF
12   No. 109) (Lodged Index). Plaintiffs do not believe that the Lodged Index reflects the complete
13   administrative record for this case. At a minimum, Plaintiffs contend that Defendants are required
14   to provide a privilege log for any documents that are withheld based on an asserted privilege. See,
15
     e.g., Sierra Club v. Zinke, 2018 WL 3126401, *5 (N.D. Cal. June 16, 2018) (“Privilege logs are
16   required when a party intends to withhold documents based on the deliberative process privilege”;
17   Regents of University of California v. U.S. Dep’t of Homeland Security, 2018 WL 1210551, *6
18   (N.D. Cal. Mar 8, 2018) (“Every court in this district to consider the issue … has required
19
     administrative agencies to provide a privilege log in withholding documents that otherwise
20   belong in the administrative record”). Plaintiffs believe that timely production of a privilege log is
21   essential to Plaintiffs’ ability to evaluate and comment on the completeness of the administrative
22
     record.
23        Defendants’ position is that the administrative record lodged on October 5, 2020, is
24   complete and that EPA is not required to provide a privilege log identifying withheld deliberative
25   materials. See, e.g., Oceana, Inc. v. Pritzker, 217 F.Supp.3d 310, 318 (D.D.C. 2016); Stand Up
26   for California! v. Dep’t of Interior, 71 F. Supp. 3d 109, 123 (D.D.C. 2014).
27

28
                                                       4
                                    JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 5 of 25



 1         Unless the Court orders otherwise at the Case Management Conference, the Parties

 2   anticipate motion practice on this issue will be necessary.

 3          C. Cross-Motions for Summary Judgment

 4         Because this case is governed by the APA, the Parties anticipate resolving this matter

 5   through cross-motions for summary judgment. However, the Parties propose alternative briefing

 6   schedules, as described in paragraph 17, below.

 7        As described below, all Parties agree to filing consolidated cross-motions for summary

 8   judgment as to all three related cases but disagree as to the schedule for doing so.

 9         5. Amendment of Pleadings

10         No amendments are anticipated by any party.

11         6. Evidence Preservation

12         The Parties have reviewed the Guidelines Relating to the Discovery of Electronically

13   Stored Information. Plaintiffs do not anticipate that any issues will arise regarding the

14   preservation of evidence but have requested that Defendants take reasonable and proportionate

15   steps to preserve potential evidence relevant to the issues in this action.

16         7. Disclosures

17         Because the Parties anticipate this action will be resolved on the administrative record, the

18   Parties agree that initial disclosures are not required under Fed. R. Civ. P. 26(a)(1)(B)(i).

19         8. Discovery

20         The Parties do not anticipate discovery.
21         9. Class Actions

22         This case is not a class action.

23         10. Related Cases

24         The following challenges to the Rule pending in the United States District Court for the

25   Northern District of California are related and assigned to the Honorable William Alsup:

26   American Rivers, et al. v. Andrew Wheeler, et al., Case No. 3:20-cv-04636-WHA; and Suquamish
27   Tribe, et al. v. Andrew Wheeler, et al., Case No. 3:20-cv-06137-WHA.

28
                                                       5
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 6 of 25



 1         The Parties believe it is appropriate to propose that the Court consolidate the three related

 2   cases for all purposes and that, as noted below in Paragraph 17, the cases proceed on the same

 3   briefing schedule.

 4         All three Plaintiff groups believe that plaintiff interests differ such that it would be

 5   inappropriate for Plaintiff groups to be required to file a single brief.

 6         In addition, two other lawsuits challenging the Rule are pending in other district courts:

 7   S.C. Coastal Conservation Leagues, et al. v. Andrew R. Wheeler, et al., Case No. 2:20-cv-03062-

 8   DCN (D.S.C.); and Delaware Riverkeeper, et al. v. U.S. EPA, et al., Case No. 2:20-cv-03412

 9   (E.D. Pa.).

10         11. Relief

11         Plaintiffs seek: (a) a declaratory judgment that, in developing and adopting the Rule, EPA

12   acted arbitrarily and capriciously and not in accordance with law, abused their discretion, and

13   exceeded its statutory jurisdiction and authority; (b) an order declaring the Rule unlawful, setting

14   the Rule aside, and vacating; (c) an award of Plaintiffs’ reasonable fees, costs, expenses, and

15   disbursements, including attorneys’ fees, associated with this litigation under the Equal Access to

16   Justice Act, 28 U.S.C. § 2412(d); and (d) such additional and further relief as the Court deems

17   just, proper, and necessary.

18         Defendants and Intervenors deny that Plaintiffs are entitled to any relief.

19         12. Settlement and Alternative Dispute Resolution (ADR)

20         The Parties have complied with ADR L.R. 3-5 and have discussed the various ADR options
21   provided by this court and private entities. The Parties do not believe that ADR is would be

22   helpful in resolving this matter or narrowing the disputed issues.

23         13. Consent to Magistrate Judge for All Purposes

24         This case, along with Suquamish Tribe, et al. v. Andrew Wheeler, et al., Case No. 3:20-cv-

25   06137-WHA, was related to American Rivers, et al. v. Andrew Wheeler, et al., Case No. 3:20-cv-

26   04636, and assigned to the Honorable William Alsup. No party to any case has consented to have
27   a magistrate judge conduct any further proceedings, including trial and entry of judgment.

28         14. Other References
                                                        6
                                    JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 7 of 25



 1         The Parties do not believe that this case is suitable for reference to binding arbitration,

 2   special master, or the Judicial Panel for Multidistrict Litigation.

 3         15. Narrowing of Issues

 4         The Parties do not believe that it is possible to narrow the issues.

 5         16. Expedited Trial Procedure

 6         The Parties anticipate that the case will be resolved on summary judgment. No trial is

 7   expected to occur.

 8         17. Scheduling

 9         The Parties agree that departure from the default deadlines set forth in Civil L.R. 16-5 is

10   appropriate in this matter. Plaintiffs request oral argument on the Parties’ cross-motions for

11   summary judgment.

12         Plaintiffs have identified numerous issues with the Lodged Index and, therefore, believe

13   that an informal administrative record review and comment process is essential to minimize,

14   streamline, or avoid the need for motion practice related to the record. Accordingly, Plaintiffs

15   propose a schedule for this process below.4

16         Defendants and Intervenors do not agree with this approach and propose an alternate

17   schedule.

18         a.    Plaintiffs’ Proposed Schedule. Plaintiffs respectfully propose the following schedule

19   for certifying the final administrative record, motions related to the sufficiency and completeness

20   of the record, and cross-motions for summary judgment:
21

22    Deadline                                 Action
      October 26, 2020                         Deadline for Plaintiffs to provide comments to
23
                                               Defendants regarding issues with the Lodged Index and
24                                             record.
      November 2, 2020                         Defendants provide Plaintiffs with a privilege log
25                                             reflecting documents withheld from the administrative
                                               record.
26
            4
               If the Court adopts Plaintiffs’ proposed approach and schedule, the failure to raise any
27   claim or argument by any Party during the informal review and comment process shall not waive
     that claim or prejudice that Party in any way in any subsequent motion practice related to the
28   administrative record.
                                                       7
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 8 of 25



 1    November 9, 2020                        Deadline for Parties to complete meet and confer efforts
                                              regarding Plaintiffs’ comments on the Lodged Index
 2                                            and record.
 3    November 16, 2020                       Defendants provide portable document format (PDF)
                                              version of documents identified on the certified index to
 4                                            the administrative record lodged on October 5, 2020
                                              (ECF No. 109) via box.com or a similar cloud-based
 5                                            document management service, and file a notice
                                              providing access information.
 6
      December 11, 2020                       Deadline to file any motions (1) challenging the
 7                                            completeness of the administrative record; (2) for leave
                                              to supplement the administrative record; or (3) for leave
 8                                            to take discovery. Response brief due 1/8/21; reply due
                                              1/22/21
 9
           If Plaintiffs file a motion to supplement the record or to compel a privilege log, the case
10
     shall proceed on Track 2; otherwise, the case shall proceed on Track 1.
11
     Track 1:
12
      Deadline                                Action
13
      January 15, 2021                        Plaintiffs file their motion for summary judgment not to
14                                            exceed 45 pages of text.
      February 12, 2021                       Defendants file a combined opposition to Plaintiffs’
15                                            motion for summary judgment and cross-motion for
                                              summary judgment not to exceed 45 pages of text.
16    February 26, 2021                       Intervenors file a single combined opposition to
17                                            Plaintiffs’ motion for summary judgment and cross-
                                              motion for summary judgment not to exceed 45 pages
18                                            of text.
      March 19, 2021                          Plaintiffs file their reply in support of summary
19                                            judgment and opposition to Defendants’ and
                                              Intervenors’ cross-motion for summary judgment not to
20
                                              exceed 55 pages of text.
21                                            Defendants file their reply in support of their cross-
      April 9, 2021                           motion for summary judgment not to exceed 25 pages
22                                            of text.
                                              Intervenors file a single combined reply in support of
      April 23, 2021                          their cross-motion for summary judgment not to exceed
23
                                              25 pages of text.
24    Earliest available date no sooner       Hearing on cross-motions for summary judgment.
      than 21 days after briefing on the
25    cross-motions for summary
      judgment is completed
26
     Track 2:
27

28
                                                      8
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 9 of 25



 1    Deadline                               Action
      45 days after ruling granting          Plaintiffs file their motion for summary judgment not to
 2
      Plaintiffs’ motion to produce a        exceed 45 pages of text.
 3    privilege log and/or supplement the
      record; OR 30 days after denial of
 4    Plaintiffs’ motion
      30 days after Plaintiffs’ motion for  Defendants file a combined opposition to Plaintiffs’
 5    summary judgment                      motion for summary judgment and cross-motion for
                                            summary judgment not to exceed 45 pages of text.
 6
      14 days after Defendants’ opposition Intervenors file a single combined opposition to
 7    and cross-motion                      Plaintiffs’ motion for summary judgment and cross-
                                            motion for summary judgment not to exceed 45 pages
 8                                          of text.
      21 days after Intervenors’ opposition Plaintiffs file their reply in support of summary
 9    and cross-motion                      judgment and opposition to Defendants’ and
10                                          Intervenors’ cross-motion for summary judgment not to
                                            exceed 55 pages of text.
11    21 days after Plaintiffs’ reply and   Defendants file their reply in support of their cross-
      opposition                            motion for summary judgment not to exceed 25 pages
12                                          of text.
                                            Intervenors file a single combined reply in support of
13    14 days after Defendants’ reply       their cross-motion for summary judgment not to exceed
                                            25 pages of text.
14    Earliest available date no sooner     Hearing on cross-motions for summary judgment.
      than 21 days after briefing on the
15    cross-motions for summary
      judgment is completed
16
           b.    Defendants’ and Defendant-Intervenors’ Proposed Schedule. As noted above in
17
     Paragraph 10, Defendants propose that the three related cases be consolidated for all purposes.
18
     Accordingly, Defendants propose filing a consolidated motion for summary judgment as to the
19
     plaintiffs in each related case with appropriate increased page limits. Defendants have proposed
20
     the same schedule for each of the related cases. Defendants and Defendant-Intervenors propose
21
     the following schedule:
22

23          Summary Judgment                       Administrative Record                Deadline
24                                           Parties seek to informally resolve   October 23-
                                             disputes regarding Plaintiffs’       November 6, 2020
25                                           concerns regarding
                                             supplementation of the record
26
                                             Defendants will make portable        October 30, 2020
27                                           document format (PDF) versions
                                             of documents identified on the
28
                                                     9
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 10 of 25



 1         Summary Judgment                       Administrative Record                Deadline
 2                                          certified index to the
                                            administrative record lodged on
 3                                          October 5, 2020 (ECF No. 109)
                                            available on box.com or a similar
 4                                          cloud-based document
 5                                          management service, and file a
                                            notice providing access
 6                                          information

 7   Defendants file consolidated motion Plaintiffs file motion to                November 6, 2020
     for summary judgment in all related supplement the record and to
 8   cases (page limit for consolidated  compel a privilege log
     brief is 50)
 9
     Defendant-Intervenors file separate                                          November 13, 2020
10   briefs in support of Defendants’
     motion for summary judgment
11   (combined page limit is 40)
12                                          Defendants file opposition to         November 20, 2020
                                            motion to supplement the record
13                                          and to compel a privilege log
14                                          Plaintiffs file reply in support of   December 1, 2020
                                            motion to supplement the record
15                                          and to compel a privilege log
16                                          Hearing on motion to supplement       December 11, 2020
                                            the record and to compel a            or whenever is
17                                          privilege log                         convenient for the
                                                                                  Court
18
     Plaintiffs file combined motion for                                          December 18, 2020
19   summary judgement and opposition
     to Defendants’ and Defendant-
20   Intervenors’ motion for summary
21   judgment (page limit is 40)
     Defendants file combined reply in                                            January 15, 2021
22   support of motion for summary
23   judgment and opposition to cross-
     motions for summary judgment in
24   all related cases (page limit is 40)

25   Defendant-Intervenors file separate                                          January 22, 2021
     combined reply briefs in support of
26   Defendants’ motion for summary
     judgment and opposition to cross-
27   motion for summary judgment
     (combined page limit is 40)
28
                                                    10
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 11 of 25



 1           Summary Judgment                      Administrative Record                 Deadline
 2    Plaintiffs file reply in support of                                          January 29, 2021
      cross-motion for summary
 3    judgment (page limit is 40)
 4    Hearing on Cross-Motions for                                                 February 11, 2021
      Summary Judgment                                                             or whenever it is
 5                                                                                 convenient for the
                                                                                   Court
 6

 7

 8         18. Trial

 9         The Parties anticipate that this case will be resolved by summary judgment and do not

10   anticipate a trial.

11         19. Disclosure of Non-party Interested Entities or Persons

12         Civil L.R. 3-15 does not apply to any government entity or its agencies, including Plaintiffs,

13   Defendants, and State Intervenors.

14         20. Professional Conduct

15         All attorneys of record for the Parties have reviewed the Guidelines for Professional

16   Conduct for the Northern District of California.

17         21. Other

18         Administrative Record – Defendants’ Position

19         Defendants lodged the certified index to the administrative record on October 5, 2020 (ECF

20   No. 109). The Lodged Index provides links to each record document on the website

21   http://www.regulations.gov. For the convenience of Plaintiffs and the Court, Defendants will

22   make portable document format (PDF) versions of documents identified on the certified index to

23   the administrative record lodged on October 5, 2020 (ECF No. 109) available on box.com or a

24   similar cloud-based document management service, and file a notice providing access

25   information by October 30, 2020.

26         Administrative Record – Plaintiffs’ Position

27         Based on their review of the Lodged Index, as well as the fact that Defendants have not

28   provided a privilege log for documents that have been withheld from the record, Plaintiffs believe
                                                        11
                                    JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 12 of 25



 1   that the administrative record is incomplete. Plaintiffs also request that Defendants provide

 2   certain documents not amenable to PDF format, such as spreadsheets, in native format.

 3         22. Plan to Provide Opportunities to Junior Lawyers

 4         The Parties provide the following statements pursuant to paragraph 3 of the Supplemental

 5   Order:

 6         Plaintiffs’ Statement

 7         The offices of the state attorneys general representing Plaintiffs are not law firms per se.

 8   Nevertheless, the state attorneys general’s offices do employ more than 50 lawyers overall, and

 9   plan to offer opportunities to junior attorneys in this litigation. For example, the Office of the

10   California Attorney General’s Environment Section has assigned Deputy Attorney General Lani

11   M. Maher, who graduated from law school in 2017, to this litigation. Deputy Attorney General

12   Maher will participate in reviewing the administrative record, as well as drafting and arguing of

13   motions, as appropriate.

14            Defendants’ Statement:

15            The Supplemental Order requires law firms with more than fifty lawyers to submit a plan

16   for how the firm will provide opportunities to junior lawyers to argue motions, take depositions,

17   and examine witnesses. Thus, this requirement does not apply to the Department of Justice.

18   However, although neither attorney assigned to this case or the related cases is a junior attorney,

19   the Department of Justice provides significant opportunities for junior attorneys in many cases

20   before this Court.
21            Intervenors’ Statements:

22            The offices of the state attorneys general representing the State Intervenors are not law

23   firms per se. Nevertheless, the state attorneys general’s offices do employ more than 50 lawyers

24   overall, and plan to offer opportunities to junior attorneys in this litigation. For example, the

25   Louisiana Department of Justice has assigned Assistant Solicitor Ben Wallace—who graduated

26   from law school in 2018 and is new to the office after completing a clerkship—to this litigation.
27   Assistant Solicitor Wallace will participate in reviewing the administrative record, as well as

28   drafting and arguing of motions, as appropriate
                                                       12
                                    JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 13 of 25



 1          As required by the Supplemental Order to Order Setting Initial Case Management

 2   Conference in Civil Cases Before Judge Williams Alsup, counsel for the American Petroleum

 3   Institute and the Interstate Natural Gas Association of America (coalition) states that Hunton

 4   Andrews Kurth LLP is a law firm with more than fifty lawyers nationwide and that it will,

 5   consistent with the best interests of the Coalition and the just, speedy, and inexpensive disposition

 6   of this matter, provide opportunities for junior lawyers to actively participate in the defense of

 7   this case. This may include arguing pre-trial motions in court, taking depositions, and examining

 8   witnesses at trial. The specific junior lawyers and proceedings will be identified as the case

 9   progresses. Counsel for the coalition does not believe it necessary for client representatives to

10   attend the upcoming case management conference for discussion of this subject.

11          As required by the Supplemental Order to Order Setting Initial Case Management

12   Conference in Civil Cases Before Judge William Alsup, counsel for the National Hydropower

13   Association states that Troutman Pepper Hamilton Sanders LLP is a law firm with more than fifty

14   lawyers nationwide and that it will, consistent with the best interests of the National Hydropower

15   Association and the just, speedy, and inexpensive disposition of this matter, provide opportunities

16   for more junior lawyers to actively participate in the defense of this case. This participation may

17   include arguing pre-trial motions in court, taking or defending depositions, and examining

18   witnesses at trial. Particular junior lawyers and proceedings for their active participation will be

19   identified as the case progresses. Counsel for the National Hydropower Association does not

20   believe it necessary for client representatives to attend the upcoming case management
21   conference for discussion of this subject.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                      13
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 14 of 25



 1   Dated: October 15, 2020                            Respectfully submitted,

 2   XAVIER BECERRA                                         ROBERT W. FERGUSON
     Attorney General of California                         Attorney General of Washington
 3   SARAH E. MORRISON
     ERIC KATZ                                              /s/ Kelly T. Wood
 4   Supervising Deputy Attorneys General                   KELLY T. WOOD (admitted pro hac vice)
     CATHERINE M. WIEMAN                                    CINDY CHANG (admitted pro hac vice)
 5   ADAM L. LEVITAN                                        Assistant Attorneys General
     BRYANT B. CANNON                                       Washington Office of the Attorney General
 6   LANI M. MAHER                                          Environmental Protection Division
     Deputy Attorneys General                               800 5th Avenue, Suite 2000, TB-14
 7                                                          Seattle, WA 98104-3188
     /s/ Tatiana K. Gaur_____________                       Telephone: (206) 326-5493
 8   Tatiana K. Gaur, Deputy Attorney General               E-mail: Kelly.Wood@atg.wa.gov
     Attorneys for Plaintiff State of California, by        Attorneys for Plaintiff State of Washington
 9   and through Attorney General Xavier
     Becerra and the State Water Resources
10   Control Board
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 15 of 25



 1   LETITIA JAMES                                      For the STATE OF COLORADO
     Attorney General of the State of New York
 2                                                      PHILIP J. WEISER
     /s/ Brian Lusignan                                 Attorney General of Colorado
 3   BRIAN LUSIGNAN (admitted pro hac vice)
     Assistant Attorney General
 4   Office of the Attorney General                     /s/ Carrie Noteboom
     Environmental Protection Bureau                    CARRIE NOTEBOOM (admitted pro hac vice)
 5   28 Liberty Street                                  ANNETTE QUILL (admitted pro hac vice)
     New York, NY 10005                                 Ralph L. Carr Colorado Judicial Center
 6   (716) 853-8465                                     1300 Broadway, 10th Floor
     Fax: (716) 853-8579                                Denver, CO 80203
 7   E-mail: brian.lusignan@ag.ny.gov                   Telephone: (720) 508-6000
     Attorneys for Plaintiff State of New York          E-mail: Carrie.noteboom@coag.gov
 8                                                      E-mail: Annette.quill@coag.gov

 9

10
     For the STATE OF CONNECTICUT                       For the STATE OF ILLINOIS
11
     WILLIAM TONG                                       KWAME RAOUL
12   Attorney General of Connecticut                    Attorney General of Illinois

13
     /s/ Jill Lacedonia
14   JILL LACEDONIA, (admitted pro hac vice)            /s/ Jason E. James
     Assistant Attorney General                         MATTHEW J. DUNN
15   Connecticut Office of the Attorney General         Chief, Environmental Enforcement/Asbestos
     165 Capitol Ave.                                   Litigation Division
16   Hartford, CT 06106                                 JASON E. JAMES (admitted pro hac vice)
     Telephone: (860) 808 5250                          Assistant Attorney General
17   E-mail: Jill.lacedonia@ct.gov                      69 W. Washington Street, 18th Floor
                                                        Chicago, IL 60602
18                                                      Telephone: (312) 814-0660
                                                        E-mail: jjames@atg.state.il.us
19

20
     For the STATE OF MAINE                             For the STATE OF MARYLAND
21
     AARON M. FREY                                      BRIAN E. FROSH
22   Attorney General of Maine                          Attorney General of Maryland

23
                                                        /s/ John B. Howard, Jr.
24   /s/ Jillian R. O’Brien                             JOHN B. HOWARD, JR. *
     JILLIAN R. O’BRIEN, CA SBN 251311                  Special Assistant Attorney General
25   Assistant Attorney General                         Office of the Attorney General
     6 State House Station                              300 Saint Paul Place, 20th Floor
26   Augusta, ME 04333                                  Baltimore, MD 21202
     Telephone: (207) 626-8800                          Telephone: (401) 576-6970
27   E-mail: Jill.obrien@maine.gov                      E-mail: jbhoward@oag.state.md.us

28
                                                  15
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 16 of 25



 1
     For the COMMONWEALTH OF                           For the STATE OF MICHIGAN
 2   MASSACHUSETTS
                                                       DANA NESSEL
 3   MAURA HEALEY                                      Attorney General of Michigan
     Attorney General of Massachusetts
 4

 5                                                     /s/ Gillian E. Wener
      /s/ Matthew Ireland                              GILLIAN E. WENER*
 6    MATTHEW IRELAND (admitted pro hac vice)          Assistant Attorney General
      TURNER SMITH (admitted pro hac vice)             Michigan Department of Attorney General
 7    Assistant Attorneys General                      Environment, Natural Resources and
      Office of the Attorney General                   Agriculture Division
 8    Environmental Protection Division                P.O. Box 30755
      One Ashburton Place, 18th Floor                  Lansing, MI 48909
 9    Boston, MA 02108                                 Telephone: (517) 335-7664
      (617) 727-2200                                   E-mail: wenerg@michigan.gov
10    E-mail: Matthew.ireland@mass.gov
      E-mail: Turner.smith@mass.gov
11

12

13    For the STATE OF MINNESOTA                       For the STATE OF NEVADA

14    KEITH ELLISON                                    AARON D. FORD
      Attorney General of Minnesota                    Attorney General of Nevada
15

16                                                     /s/ Heidi Parry Stern
      /s/ Peter N. Surdo                               HEIDI PARRY STERN (admitted pro hac vice)
17    PETER N. SURDO (admitted pro hac vice)           Solicitor General
      Special Assistant Attorney General               Office of the Nevada Attorney General
18    Minnesota Attorney General                       555 E. Washington Ave., Ste. 3900
      445 Minnesota St.                                Las Vegas, NV 89101
19    Town Square Tower Suite 1400                     E-mail: hstern@ag.nv.gov
      St. Paul, MN 55101
20    Telephone: (651) 757-1061
      E-mail: Peter.surdo@ag.state.mn.us
21

22

23

24

25

26
27

28
                                                 16
                                 JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 17 of 25



 1
     For the STATE OF NEW JERSEY                       For the STATE OF NEW MEXICO
 2
     GURBIR S. GREWAL                                  HECTOR BALDERAS
 3   Attorney General of New Jersey                    Attorney General of New Mexico

 4
     /s/ Lisa Morelli                                  /s/ William G. Grantham
 5   LISA MORELLI, Cal. SBN 137092                     WILLIAM G. GRANTHAM*
     Deputy Attorney General                           Assistant Attorney General
 6   Environmental Permitting and Counseling           Consumer & Environmental Protection
     R.J. Hughes Justice Complex                       Division
 7   P.O. Box 093                                      P.O. Drawer 1508
     Trenton, NJ 08625                                 Santa Fe, NM 87504-1508
 8   Telephone: (609) 376-2804                         Telephone: (505) 717-3520
     E-mail: Lisa.Morrelli@law.njoag.gov               E-mail: wgrantham@nmag.gov
 9

10

11
     For the STATE OF NORTH CAROLINA                   For the STATE OF OREGON
12
     JOSHUA H. STEIN                                   ELLEN F. ROSENBLUM
13   Attorney General of North Carolina                Attorney General of Oregon

14
     /s/ Taylor H. Crabtree_______________             /s/ Paul Garrahan
15   DANIEL S. HIRSCHMAN                               PAUL GARRAHAN (admitted pro hac vice)
     Senior Deputy Attorney General                    Attorney-in-Charge
16   TAYLOR H. CRABTREE (admitted pro hac vice)        Natural Resources Section
     Assistant Attorney General                        Oregon Department of Justice
17   ASHER P. SPILLER                                  1162 Court St. NE
     Assistant Attorney General                        Salem, OR 97301
18   North Carolina Department of Justice              Telephone: (503) 947-4593
     P.O. Box 629                                      E-mail: Paul.garrahan@doj.state.or.us
19   Raleigh, NC 27602
     Telephone: (919) 716-6400
20   E-mail: tcrabtree@ncdoj.gov
     E-mail: aspiller@ncdoj.gov
21

22

23

24

25

26
27

28
                                                  17
                                JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 18 of 25



 1   For the STATE OF RHODE ISLAND                              For the STATE OF VERMONT

 2   PETER F. NERONHA                                           THOMAS J. DONOVAN, JR.
     Attorney General of Rhode Island                           Attorney General of Vermont
 3

 4   /s/ Alison B. Hoffman                                      /s/ Laura B. Murphy
     ALISON B. HOFFMAN (admitted pro hac vice)                  LAURA B. MURPHY (admitted pro hac
 5   Special Assistant Attorney General                         vice) Assistant Attorney General
     Office of the Attorney General                             Vermont Attorney General’s Office
 6   150 South Main Street                                      Environmental Protection Division
     Providence, RI 02903                                       109 State Street
 7   E-mail: ahoffman@riag.ri.gov                               Montpelier, VT 05609
                                                                Telephone: (802) 828-3186
 8                                                              E-mail: laura.murphy@vermont.gov

 9
     For the COMMONWEALTH OF VIRGINIA                           For the STATE OF WISCONSIN
10
     MARK R. HERRING                                            JOSHUA L. KAUL
11   Attorney General of Virginia                               Attorney General of Wisconsin

12
     /s/ David C. Grandis_____________                          /s/ Gabe Johnson-Karp__________
13   DONALD D. ANDERSON                                         GABE JOHNSON-KARP (admitted pro
     Deputy Attorney General                                    hac vice)
14   PAUL KUGELMAN, JR.                                         Assistant Attorney General
     Senior Assistant Attorney General                          Wisconsin Department of Justice
15   Chief, Environmental Section                               Post Office Box 7857
     DAVID C. GRANDIS (admitted pro hac vice)                   Madison, WI 53702-7857
16   Senior Assistant Attorney General                          Telephone: (608) 267-8904
     Office of the Attorney General                             Fax: (608) 267-2223
17   202 North Ninth Street                                     Email: johnsonkarpg@doj.state.wi.us
     Richmond, VA 23219
18   Telephone: (804) 225-2741
     E-mail: dgrandis@ oag.state.va.us
19
                                                                For the DISTRICT OF COLUMBIA
20
                                                                KARL A. RACINE
21                                                              Attorney General for the District of
                                                                Columbia
22
                                                                /s/ Brian Caldwell__________
23                                                              BRIAN CALDWELL (admitted pro hac
                                                                vice) Assistant Attorney General
24                                                              Social Justice section
                                                                Office of the Attorney General for the
25                                                              District of Columbia
                                                                441 Fourth Street, N.W. Ste. #600-S
26                                                              Washington, D.C. 20001
                                                                Telephone: (202) 727-6211
27                                                              E-mail: Brian.caldwell@dc.gov

28
                                                    18
                                    JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 19 of 25



 1   ERIC GRANT
     Deputy Assistant Attorney General
 2   U.S. Department of Justice
     Environment & Natural Resources Division
 3

 4   /s/ Vanessa R. Waldref_____________
     VANESSA R. WALDREF (D.C. Bar # 989692)
 5   Vanessa.R.Waldref@usdoj.gov
     LESLIE M. HILL (D.C. Bar No. 476008)
 6   Leslie.Hill@usdoj.gov
     Environmental Defense Section
 7   Environment & Natural Resources Division
     United States Department of Justice
 8   4 Constitution Square
     150 M Street, NE, Suite 4.149
 9   Washington, D.C. 20002
     Telephone: (202) 514-0375
10   Facsimile (202) 514-8865
     Attorneys for Defendants
11

12   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
13
     /s/ Joseph S. St. John
14   ________________________________
     ELIZABETH B. MURRILL (pro hac vice)
15     Solicitor General
     JOSEPH S. ST. JOHN (pro hac vice)
16     Deputy Solicitor General
     RYAN M. SEIDEMANN (pro hac vice)
17     Assistant Attorney General
     LOUISIANA DEPARTMENT OF JUSTICE
18   1885 N. Third Street
     Baton Rouge, LA 70804
19   Tel: (225) 326-6766
     emurrill@ag.louisiana.gov
20   stjohnj@ag.louisiana.gov
     seidemannr@ag.louisiana.gov
21
     Attorneys for the State of Louisiana
22

23   BENBROOK LAW GROUP, P.C.
24   BRADLEY A. BENBROOK (CA 177786)
     STEPHEN M. DUVERNAY (CA 250957)
25   BENBROOK LAW GROUP, P.C.
     400 Capitol Mall, Suite 2530
26   Sacramento, CA 95814
     Tel: (916) 447-4900
27   brad@benbrooklawgroup.com
     steve@benbrooklawgroup.com
28
                                                  19
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 20 of 25



 1
     Counsel for State Intervenors
 2

 3   TIM FOX
      ATTORNEY GENERAL OF MONTANA
 4
     MELISSA ANN SCHLICHTING (CA220258)
 5    Deputy Attorney General
     215 N. Sanders, Third Floor
 6   P.O. Box 201401
     Helena, MT 59620
 7   Tel: (406) 444-2026
     mschlichting@mt.gov
 8
     Attorney for the State of Montana
 9

10   LESLIE RUTLEDGE
      ATTORNEY GENERAL OF ARKANSAS
11
     NICHOLAS J. BRONNI (pro hac vice forthcoming)
12    Solicitor General
     VINCENT WAGNER (pro hac vice forthcoming)
13    Deputy Solicitor General
     OFFICE OF ARKANSAS ATTORNEY GENERAL
14    LESLIE RUTLEDGE
     323 Center Street, Suite 200
15   Little Rock, AK 72201
     Tel: (501) 682-8090
16   nicholas.bronni@arkansasag.gov
     vincent.wagner@arkansasag.gov
17
     Attorneys for the State of Arkansas
18
     LYNN FITCH
19    ATTORNEY GENERAL OF MISSISSIPPI

20   KRISTI H. JOHNSON (pro hac vice)
      Solicitor General
21   OFFICE OF MISSISSIPPI ATTORNEY
      GENERAL LYNN FITCH
22   P.O. Box 220
     Jackson, MS 39205
23   Tel: (601) 359-5563
     kristi.johnson@ago.ms.gov
24
     Attorney for the State of Mississippi
25

26   ERIC SCHMITT
      ATTORNEY GENERAL OF MISSOURI
27
     D. JOHN SAUER (pro hac vice forthcoming)
28    Solicitor General
                                                   20
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 21 of 25



 1   OFFICE OF THE MISSOURI
      ATTORNEY GENERAL
 2   P.O. Box 899
     Jefferson City, MO 65102-0899
 3   Tel: (573) 751-1800
     john.sauer@ago.mo.gov
 4
     Attorney for the State of Missouri
 5
     KEN PAXTON
 6    ATTORNEY GENERAL OF TEXAS
     BRENT WEBSTER
 7    First Assistant Attorney General
     RYAN L. BANGERT
 8    Deputy First Assistant Attorney General
     DARREN L. MCCARTY
 9    Deputy Attorney General for Civil Litigation

10   DAVID J. HACKER (CA 249272)
      Associate Deputy Attorney General for Civil Litigation
11   SHAWN COWLES (pro hac vice pending)
      Special Counsel for Civil Litigation
12   OFFICE OF THE TEXAS
      ATTORNEY GENERAL
13   P.O. Box 12548 (MC 001)
     Austin, Texas 78711-2548
14   Tel: (512) 936-1700
     david.hacker@oag.texas.gov
15
     Attorneys for the State of Texas
16

17   PATRICK MORRISEY
      ATTORNEY GENERAL OF WEST VIRGINIA
18
     LINDSAY S. SEE (pro hac vice)
19     Solicitor General
     State Capitol Building 1, Rm. 26-E
20   Charleston, WV 25305
     Tel: (304) 558-2021
21   lindsay.s.see@wvago.gov

22   Attorney for the State of West Virginia

23
     FOR THE STATE OF WYOMING
24
     JAMES C. KASTE (pro hac vice)
25     Deputy Attorney General
     WYOMING ATTORNEY GENERAL’S OFFICE
26   2320 Capitol Avenue
     Cheyenne, Wyoming 82002
27   Tel: (307) 777-6946
     james.kaste@wyo.gov
28
                                                     21
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 22 of 25



 1   Attorney for the State of Wyoming

 2
     /s/ George P. Sibley, III
 3
     Clare Ellis (SBN No. 317773)
 4   cellis@HuntonAK.com
     HUNTON ANDREWS KURTH LLP
 5   50 California Street, Suite 1700
     San Francisco, CA 94111
 6   Telephone: (415) 975-3708
     Facsimile: (415) 975-3701
 7
     George P. Sibley, III (VA Bar No. 48773) (pro hac vice)
 8   gsibley@HuntonAK.com
     Deidre G. Duncan (D.C. Bar No. 461548) (pro hac vice)
 9   dduncan@HuntonAK.com
     HUNTON ANDREWS KURTH LLP
10   Riverfront Plaza, East Tower
     951 East Byrd Street
11   Richmond, VA 23219
     Telephone: (804) 788-8262
12   Facsimile: (804) 788-8218

13   Counsel for Intervenor-Defendants
     American Petroleum Institute and
14   Interstate Natural Gas Association of America
15
     TROUTMAN PEPPER HAMILTON
16   SANDERS LLP
17   /s/ Elizabeth Holt Andrews
     Elizabeth Holt Andrews (SBN 263206)
18   elizabeth.andrews@troutman.com
     Three Embarcadero Center, Suite 800
19
     San Francisco, California 94111-4057
     Telephone: 415.477.5700
20   Facsimile: 415.477.5710
21   Misha Tseytlin (pro hac vice)
     misha.tseytlin@troutman.com
22
     Sean T.H. Dutton (pro hac vice)
     sean.dutton@troutman.com
23   227 W. Monroe Street, Suite 3900
     Chicago, IL 60606-5085
24   Telephone: 312.759.1920
     Facsimile: 312.759.1939
25
     Charles Sensiba (pro hac vice)
26   charles.sensiba@troutman.com
     401 9th Street N.W., Suite 1000
27   Washington, D.C. 20004
     Telephone: 202.274.2850
28
                                                     22
                                 JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 23 of 25



 1   Facsimile:    202.274.2994

 2   Andrea W. Wortzel (pro hac vice)
     andrea.wortzel@troutman.com
 3   1001 Haxall Point, 15th Floor
     Richmond, VA 23219
 4   Telephone: 804.697.1406
     Facsimile: 804.697.1339
 5
     Attorneys for Intervenor
 6   National Hydropower Association

 7
     * Application for admission pro hac vice pending or forthcoming
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   23
                                  JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
     Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 24 of 25



 1                                    SIGNATURE ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
     DATED: October 15, 2020                               /s/ Tatiana K. Gaur
 5                                                         Tatiana K. Gaur
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      24
                                   JOINT CASE MANAGEMENT STATEMENT (Case No. 3:20-cv-04869-WHA)
        Case 3:20-cv-04869-WHA Document 116 Filed 10/15/20 Page 25 of 25




                                  CERTIFICATE OF SERVICE

Case Name:        State of California, et al. v. Andrew Wheeler, et al.

Case No.:         3:20-cv-04869-WHA




I hereby certify that on October 15, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

                          JOINT CASE MANAGEMENT STATEMENT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on
October 15, 2020, at Los Angeles, California.



                Tatiana K. Gaur                                 /s/ Tatiana K. Gaur
                   Declarant                                         Signature




LA2020302450
63520319.docx
